Citation Nr: 1549906	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-31 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a separate rating for neurological abnormalities, to include bowel or bladder impairment, associated with the Veteran's lumbar spine disability.

2.  Entitlement to service connection for a neck condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to January 1994.

This appeal is before the Board of Veterans' Appeals (Board) from March 2011 and October 2013 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Veteran testified during a Board hearing in Washington, DC before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In November 2014, the Board decided the Veteran's claim for an increased evaluation for degenerative arthritis of the lumbar spine with intervertebral disc syndrome and a surgical scar, among other issues.  The Board remanded the increased evaluation claim solely for a VA examination and any other necessary development concerning a separate rating for neurological abnormalities, to include bowel or bladder impairment.  These instructions were complied with and a VA examination was conducted in July 2015.  The Board is therefore satisfied that the instructions in its remand of November 2014 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a neck condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not suffer additional neurological abnormalities associated with his lumbar spine disability.


CONCLUSION OF LAW

The criteria for a separate rating for neurological abnormalities, to include bowel or bladder impairment, associated with the Veteran's lumbar spine disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated February 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination for neurological abnormalities related to his lumbar spine condition in July 2015.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Neurological Abnormalities

The question before the Board is whether the Veteran is entitled to a separate rating for neurological abnormalities, to include bowel or bladder impairment, associated with his lumbar spine disability.  The issue arises out of the Veteran's claim for an increased rating for his lumbar spine disability.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 20 percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242, which directs application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula").  Under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Formula, Note (1).

At his June 2010 VA examination for his lumbar spine condition, the Veteran reported bowel problems, specifically that his back pain made bowel movements difficult.

Private treatment records from October 2013 show that the Veteran denied bowel and bladder dysfunction when treated for his lumbar spine condition.

At his January 2014 VA examination for his lumbar spine condition, the Veteran reported that during flare-ups he had problems going to the bathroom.  After defecation, he reported the sensation of uncleared stool, and he reported a similar difficulty in forcing urine out.

VA treatment records indicate that in May 2015 while seeking treatment for his lumbar spine condition, the Veteran denied bowel or bladder incontinence, but reported fecal urgency during back spasms.

In connection with a separate claim related to his lumbar spine condition, the Veteran submitted a June 2015 disability benefits questionnaire completed by his private physician.  The physician had not reviewed the Veteran's claims file, but based on interview and physical examination the physician stated that the Veteran did not have any neurological abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder problems or pathologic reflexes.

In July 2015, the Veteran underwent a VA examination to determine if he suffered from neurological abnormalities as a result of his lumbar spine condition.  The Veteran denied bowel or bladder incontinence.  He stated that he sometimes has pain during bowel movement due to muscular spasm in the lower back or pain relieved by bowel movement.  Rectal tone was checked and was normal.  His examiner stated that the imaging on record was not consistent with a neurologic deficit expected to cause bowel or bladder incontinence.  The examiner found no pathology on examination to render a diagnosis of a bowel or bladder condition.

In an October 2015 appellate brief, the Veteran's representative stated that the Veteran contends that he suffers from bowel and bladder dysfunction caused by his recurrent lumbar spine disability with bilateral lower extremity radiculopathy.  The brief argued that the adequacy of the July 2015 examination was questionable based on the severity of the Veteran's lumbar spine condition, particularly because the Veteran required additional surgery on his lumbar spine in September 2015.  The brief further argued that the examiner did not adequately identify the imaging he relied on to reach his conclusion.

The Board finds that the evidence weighs against a finding of additional neurological abnormalities associated with the Veteran's lumbar spine condition.  The Veteran's representative stated that he suffers from bowel and bladder dysfunction and that the VA examination was inadequate in light of the Veteran's recent surgery and the examiner's failure to adequately identify the imaging supporting the lack of diagnosis.  The Board, however, finds the examination adequate.  The examiner reviewed the Veteran's claims file, examined the Veteran, and recorded the Veteran's reports of symptoms.  Based on this information the examiner found no pathology to diagnose.  The Board finds this lack of diagnosis credible because it aligns with the bulk of the medical evidence on record.  In June 2015, the Veteran's private physician too found that the Veteran did not suffer from any bowel or bladder condition related to his spine condition.  While the Veteran has occasionally reported that his back pain directly affects his bowel movements or urination, no doctor has ever diagnosed a condition.  For these reasons, the Board finds that the evidence weighs against a finding of additional neurological abnormalities associated with the Veteran's lumbar spine condition, and a separate rating for neurological abnormalities, to include bowel or bladder impairment, must therefore be denied.

The Board has considered whether an extraschedular evaluation is warranted for any neurological abnormalities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Because the Board finds no symptomatology or impairments caused by conditions before the Board on appeal, however, no referral for extraschedular consideration is required.  


ORDER

A separate rating for neurological abnormalities, to include bowel or bladder impairment, associated with the Veteran's lumbar spine disability is denied.


REMAND

An October 2013 rating decision denied service connection for a neck condition.  The Veteran submitted a July 2014 notice of disagreement.  The RO has not as of yet provided a statement of the case with respect to this issue.

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case to the Veteran and his representative regarding the issue of entitlement to service connection for a neck condition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


